Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered January 6, 2005, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and seventh degrees, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years and 1 year, respectively, unanimously affirmed.
The court properly admitted $187 recovered from defendant at the time of his arrest because this evidence was relevant to intent to sell, an essential element of several of the charges in the indictment (see e.g. People v Nieves, 290 AD2d 371 [2002]). Although defendant asserts on appeal that intent to sell was not at issue on trial, defendant never conceded this element, and he raised the issue in summation (see People v Robinson, 93 NY2d 986 [1999]). Moreover, even if defendant had expressly conceded that element, his concession would not necessarily have precluded the People from introducing this evidence (see People v Hills, 140 AD2d 71, 77-81 [1988], lv denied 73 NY2d 855 [1988]; cf. Old Chief v United States, 519 US 172 [1997]).
We perceive no basis for reducing the sentence. Concur— Andrias, J.P, Saxe, Nardelli, Sweeny and McGuire, JJ.